Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-19-00056-CR

                                         Amanda MEDINA,
                                            Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR9848
                           Honorable Stephanie R. Boyd, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2019

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Amanda Medina pled guilty to a charge of driving while intoxicated with a child under

fifteen as part of a plea agreement with the State. Pursuant to the agreement, the trial court found

Medina guilty, fined her $1,500, and sentenced her to three years in prison. The court suspended

the sentence of confinement and placed Medina on community supervision for a period of three

years. The State later filed a motion to revoke Medina’s community supervision, alleging she

violated various conditions of her community supervision. Medina pled true to the allegations she

violated the conditions by illegally using a controlled substance, namely marijuana, and by failing
                                                                                                          04-19-00056-CR


to report to the supervision officer in person in the month of December 2018. After a hearing, the

trial court found the allegations true, revoked Medina’s community supervision, and imposed the

original sentence. Medina timely appealed.

         Medina’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he concludes this appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

[Panel Op.] 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel

certified he sent copies of the brief and motion to withdraw to Medina, informed her of her rights

in compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (2014), and provided her a

form to request access to the appellate record. This court notified Medina of the deadline for her

to file a pro se brief. Medina did not request access to the appellate record and did not file a pro se

brief.

         We have thoroughly reviewed the record and counsel’s brief, and we find no arguable

grounds for appeal exist and the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824,

826-27 (Tex. Crim. App. 2005).

         We therefore grant the motion to withdraw filed by Medina’s counsel and affirm the trial

court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no

pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

                                                              Luz Elena D. Chapa, Justice

DO NOT PUBLISH


1
  No substitute counsel will be appointed. Should Medina wish to seek further review of this case by the Texas Court
of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                            -2-